In re Lobato, Daniel R.; — Defendant(s); applying for writ of certiorari and/or review; to the Court of Appeal, Second Circuit, No. 22728-KA; Parish of Ouachita, 4th Judicial District Court, Div. “I”, No. 45,247.
Granted in part; denied in part. This case is remanded to the district court to conduct an evidentiary hearing on the question of whether counsel’s representation of both the defendant and Phillips led him to refrain from negotiating a favorable plea bargain with the state on the defendant’s behalf which may have entailed the defendant’s agreement to appear and testify for the state at the trial of Phillips. See Ruffin v. Kemp, 767 F.2d 748 (11th Cir.) 1985. In all other respects, the application is denied.
HALL and KIMBALL, JJ., dissent.
LEMMON, J., not on panel.